UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4176


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDALL LAMAR SPEARS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:14-cr-00129-1)


Submitted:   November 9, 2015             Decided:   November 17, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. Courtenay Craig, CRAIG LAW OFFICE, Huntington, West Virginia,
for Appellant. R. Booth Goodwin II, United States Attorney, R.
Gregory McVey, Assistant United States Attorney, Huntington, Wet
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A federal jury convicted Kendall Lamar Spears of possession

with intent to distribute oxymorphone, in violation of 21 U.S.C.

§ 841(a)    (2012).     The   district   court    sentenced    Spears     to   51

months of imprisonment and he now appeals.             Finding no error, we

affirm.

      On appeal, Spears challenges the district court’s denial of

his motion to suppress the evidence seized during the search of

a vehicle in which he was a passenger.           “In reviewing a district

court’s ruling on a motion to suppress, we review the court’s

factual findings for clear error, and its legal conclusions de

novo.”      United States v. Cain, 524 F.3d 477, 481 (4th Cir.

2008).     When the district court denies a defendant’s suppression

motion, we construe “the evidence in the light most favorable to

the government.”       United States v. Grossman, 400 F.3d 212, 216

(4th Cir. 2005).        We have thoroughly reviewed the record and

conclude that the district court did not err in denying Spears’

motion.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because      the   facts   and   legal

contentions     are   adequately   presented     in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                     AFFIRMED

                                     2